Title: To James Madison from William Pinkney, 26 January 1808
From: Pinkney, William
To: Madison, James



(Duplicate)
Sir,
London, January 26th: 1808.

I had the honor to receive this morning your letter of the 23d. of last month, enclosing a copy of a message from the President to Congress, and of their act, in pursuance of it, laying an Embargo on our vessels and exports.  It appeared to be my duty to lose no time in giving such explanations to the British government, of this wise and salutary measure, as your letter suggests; and, accordingly, I went to Downing Street immediately, and had a short conference with Mr. Canning, who received my explanations with great apparent satisfaction, and took occasion to express the most friendly dispositions towards our country.  I availed myself of this opportunity to mention a subject of some importance, connected with the late orders of Council.  I had been told that American vessels, coming into British ports under warning, could not obtain any document to enable them to return to the United States, in the event of it’s being found imprudent either to deposit their cargoes here or to resume their original voyages.  Altho’ they are not prohibited from returning, yet, as the warning is endorsed on their papers, the return may be hazardous, without some British document to prove compliance with it, and give security to the voyage.  Mr. Canning took a note of what I said, and assured me that whatever was necessary to give the facility in question would be done without delay; and he added that it was their sincere wish to shew, in every thing connected with the orders of Council, which only necessity had compelled them to adopt, their anxiety to accomodate them, as far as was consistent with their object, to the feelings and interests of the American government and people.  I was induced by these observations to mention, and to make several strong remarks upon, the duty intended to be imposed on our cotton when reexported to the Continent, and the adherence to the determination not to allow to our vessels, warned into British ports, any change of destination.  He told me that these subjects (with which however it was evident he was very little acquainted) should be taken into immediate consideration, and that he would let me know the result.  I am to have another interview with him in the course of a few days.  I have only time to add to this hasty letter that I shall not fail to write to General Armstrong as you request, by Baron Alopeus, who will leave England for France in a few days.  I have the Honor to be, with sincere esteem and the highest consideration, Sir, Your Most: Obt: Hble Servt

Wm: Pinkney

